10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

* Case 2:19-cv-00485-JAM-DB Document 35

McGREGOR W. SCOTT
United States Attorney
ANDRE M. ESPINOSA
KEVIN C. KHASIGIAN
Assistant U.S. Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

Attorneys for the United States

Filed 12/12/19 Page 1 of 4

FILED

BEC 12 2019

CLERK, U.S. DISTRICT COURT
EASTERN Ale OFZALIFORNIA

 

BY

 

DEPETY SrA

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

2:19-CV-00247-JAM-DB

v. NOTICE OF RELATED CASES

REAL PROPERTY LOCATED AT 725 MAIN
STREET, MARTINEZ, CALIFORNIA,
CONTRA COSTA COUNTY, APN: 373-192-
007-4, INCLUDING ALL APPURTENANCES
AND IMPROVEMENTS THERETO, et al.,

Defendants.

 

UNITED STATES OF AMERICA,
Plaintiff,
v.
APPROXIMATELY $6,567,897.50 SEIZED

FROM CTBC BANK, ACCOUNT NUMBER
3800191916, ET AL.,

Defendants.

 

 

[E.D. LOCAL RULE 123]

2:19-CV-00485-JAM-DB

Notice of Related Cases

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-JAM-DB Document 35 Filed 12/12/19 Page 2 of 4

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
5383 STONEHURST DRIVE, MARTINEZ,
CALIFORNIA, CONTRA COSTA COUNTY,
APN: 367-230-018-7, INCLUDING ALL

APPURTENANCES AND IMPROVEMENTS
THERETO, ET AL.,

Defendants.

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

RONALD J. ROACH, and
JOSEPH W. BAYLISS,

Defendants.

UNITED STATES OF AMERICA,
Plaintiff,
V.
ROBERT A. KARMANN,

Defendant.

 

 

 

 

2:19-CV-00636-JAM-DB

2:19-CR-182-JAM

2:19-CR-

2:19 CR 222-MCE |

TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF

RECORD,

The United States of America, through its undersigned counsel, Assistant United States

Attorneys ANDRE M. ESPINOSA and KEVIN C. KHASIGIAN, hereby gives notice that the above-

captioned matters may be related cases within the meaning of Local Rule 123. These cases likely

involve overlapping evidence and witnesses and are based in part on the same facts, though three of the

Notice of Related Cases

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00485-JAM-DB Document 35 Filed 12/12/19 Page 3 of 4

cases relate to civil forfeiture proceedings while the other is a criminal case. Reassignment to the same
district judge may avoid duplication of labor by the Court.

In United States v. 725 Main Street, Martinez, California, et al., Case 2:19-CV—00247-JAM-

 

DB, the United States filed a civil forfeiture complaint against twenty-five properties in California,
Texas, and Nevada that were allegedly purchased using fraud and money laundering proceeds
associated with DC Solar and its related investment funds. See ECF No. 1 (complaint), 3 (amended
complaint), in Case No. 2:19-CV—00247-JAM-DB.

In United States v. Approximately $6,567,897.50 Seized From CTBC Bank, Account Number

 

3800191916, et al., Case No. 2:18-CV-00485-JAM-DB, the United States filed a civil forfeiture

 

complaint against sixty bank accounts, over $1.8 million in U.S. currency, prepaid flight hours with a
private jet company, and other items of personal property that are associated with, or represent, fraud
and money laundering proceeds associated with DC Solar and its related investment funds. See ECF
No. 1 (complaint), in Case No. 2:18-CV-00485-JAM-DB.

In United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case No. 2:19-CV-

 

00636-JAM-DB, the United States filed a civil forfeiture complaint against fourteen properties in
California and Nevada that were allegedly purchased using fraud and money laundering proceeds
associated with DC Solar and its related investment funds. See ECF No. 1 (complaint), 5 (amended
complaint), in Case No. 2:19-CV-00636-JAM-DB.

In United States v. Ronald J. Roach and Joseph W. Bayliss, defendants Roach and Bayliss pled

 

guilty to conspiracy to commit the underlying wire fraud that led to the acquisition of the real estate and
personal assets named as defendants in Case Nos. 2:19-CV—00247-JAM-DB, 2:18-cv-00485-JAM-
DB, 2:19-cv-00636-JAM-DB. See ECF No. 1 (Information), 2 (plea agreement with factual basis).
Defendant Roach is also charged with criminal securities violations related to that same scheme.

In United States v. Robert A. Karmann, filed concurrently with this notice, defendant Karmann

 

is charged by Information with conspiring with, among others, Roach and Bayliss, to commit the
underlying wire fraud that led to the acquisition of the real estate and personal assets named as

defendants in Case Nos. 2:19-CV—00247-JAM-DB, 2:18-cv-00485-JAM-DB, 2:19-cv-00636-JAM-

Notice of Related Cases

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

* Case 2:19-cv-00485-JAM-DB Document 35 Filed 12/12/19 Page 4 of 4

DB. See ECF No. 1 (Information), 2 (plea agreement with factual basis). Defendant Karmann is also
charged with criminal securities violations related to that same scheme.

Owing to these similarities, these cases tend to fit within the definition of related cases provided
by Local Rule 123. Under that definition, actions are related when “(1) both actions involve the same
parties and are based on the same or a similar claim; (2) both actions involve the same property,
transaction, or event; (3) both actions involve similar questions of fact and the same question of law
and their assignment to the same Judge or Magistrate Judge is likely to effect a substantial savings of
judicial effort, either because the same result should follow in both actions or otherwise; or (4) for any
other reasons, it would entail substantial duplication of labor if the actions were heard by different

Judges or Magistrate Judges.” E.D. Cal. L.R. 123(a). The Information in United States v. Ronald J.

 

Roach and Joseph W. Bayliss charges an expansive fraud against investors that mirrors the allegations

 

and underlying basis to forfeit the In Rem Defendants in each forfeiture case, Case Nos.
2:19-CV~-00247-JAM-DB, 2:18-CV-00485-JAM-DB, 2:19-CV-00636-JAM-DB, and therefore the
civil and criminal matters involve the same parties, transactions, and events, and common questions of
law and fact. See id. Accordingly, pursuant to Local Rule 123, it is possible, if not likely, that these
matters are related within the meaning of the rule.

The United States is required by rule to file this notice in each of the above-referenced actions,
see EDCA L.R. 123(b), if counsel has “reason to believe that an action . . . may be related to another
action,” and hereby does so. It is possible that assignment of these two actions to a single Judge will
effect a savings of judicial effort or other economies because of the overlapping factual questions,

common legal issues, and the intersection of named and unnamed parties in both actions.

Dated: December 12, 2019 MCGREGOR W. SCOTT
United States Attorney

By: /s/ KEVIN C. KHASIGIAN
KEVIN C. KHASIGIAN
ANDRE M. ESPINOSA
Assistant United States Attorneys

 

Notice of Related Cases

 
